Name: Commission Regulation (EC) NoÃ 671/2006 of 28 April 2006 correcting Regulation (EC) NoÃ 299/2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of February 2006 pursuant to Regulation (EC) NoÃ 638/2003
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  executive power and public service;  plant product
 Date Published: nan

 29.4.2006 EN Official Journal of the European Union L 116/53 COMMISSION REGULATION (EC) No 671/2006 of 28 April 2006 correcting Regulation (EC) No 299/2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of February 2006 pursuant to Regulation (EC) No 638/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (1), Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (2), Having regard to Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) (3), and in particular Article 17(2) thereof, Whereas: (1) Commission Regulation (EC) No 299/2006 (4) lays down the quantities carried over to the tranche for May 2006, indicating the ACP quota only. (2) The first paragraph of Article 13 of Regulation (EC) No 638/2003 provides that applications for a licence to import rice originating in the ACP States falling within CN codes 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30 and rice originating in the OCTs falling within CN code 1006 may be lodged for quantities carried over as referred to in Article 3(2) of that Regulation. (3) Allocating the quantities carried over to the ACP quota only was therefore not correct. As a result, the Annex to Regulation (EC) No 299/2006 should be corrected to specify the conditions for placing the quantities available at the disposal of traders, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 299/2006 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 29 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 348, 21.12.2002, p. 5. (2) OJ L 314, 30.11.2001, p. 1. (3) OJ L 93, 10.4.2003, p. 3. Regulation as last amended by Regulation (EC) No 2120/2005 (OJ L 340, 23.12.2005, p. 22). (4) OJ L 48, 18.2.2006, p. 14. ANNEX ANNEX Reduction percentages to be applied to quantities applied for under the tranche for February 2006 and quantities carried over to the subsequent tranche Origin/product Reduction percentage Quantity carried over to the tranche for May 2006 (t) Total quantities available for the tranche for May 2006 (t) Netherlands Antilles and Aruba Least-developed OCTs Netherlands Antilles and Aruba Least-developed OCTs Netherlands Antilles and Aruba Least-developed OCTs OCTs (Article 10(1)(a) and (b) of Regulation (EC) No 638/2003)  CN code 1006 0 (1) 0 (1) 5 839,936 3 334 14 172,936 6 667 Origin/product Reduction percentage Quantity carried over to the tranche for May 2006 (t) Total quantities available for the tranche for May 2006 (t) ACP (Article 3(1) of Regulation (EC) No 638/2003)  CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 0 (1) 4 767,115 41 666 ACP (Article 5(1) of Regulation (EC) No 638/2003)  CN code 1006 40 00 0 (1) 9 164 19 164 ACP/OCTs (first paragraph of Article 13 of Regulation (EC) No 638/2003)  CN code 1006 (OCTs)  CN codes 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30 4 767,115 (2) (1) Issue for the quantity applied for. (2) Quantity carried over to the tranche for May 2006 in accordance with the first paragraph of Article 13 of Regulation (EC) No 638/2003.